Name: 86/519/EEC: Commission Decision of 20 October 1986 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  Europe;  taxation
 Date Published: 1986-10-31

 Avis juridique important|31986D051986/519/EEC: Commission Decision of 20 October 1986 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) Official Journal L 305 , 31/10/1986 P. 0049*****COMMISSION DECISION of 20 October 1986 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) (86/519/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas on 22 April 1986, by letter No 337391, the Greek Government communicated, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the following legislative and administrative provisions: - the Ministerial Decision of 30 September 1985 laying down additional measures for the implementation of Council Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures, - the Prices and Incomes Board Decision of 18 April 1986 concerning the implementation of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures; Whereas, in accordance with Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, in the light of the compliance of the said measures with the abovementioned Regulation, and having regard to the objectives of the latter and to the need for a proper connection between the various measures, the conditions are satisfied for a financial contribution from the Community; Whereas the measures in question are in line with the objectives and satisfy the conditions of Regulation (EEC) No 797/85; Whereas the Commission is of the opinion that Articles 1 and 2 (3) of the Ministerial Decision and Section 1.1 of the Prices and Incomes Board Decision apply solely to farmers practising farming as their main occupation and devoting at least 50 % of their working time to agricultural activities on their own farm; Whereas the EAGGF (European Agricultural Guidance and Guarantee Fund) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Ministerial Decision of 30 September 1985 and the Prices and Incomes Board Decision of 18 April 1986, communicated by the Greek Government on 22 April 1986 in accordance with Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions for a financial contribution by the Community towards the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 20 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.